DETAILED ACTION 
The amendment submitted on August 27, 2021 has been entered.  Claims 39-70 are pend-ing in the application.  Claims 49-63 and 65-70 are withdrawn.  Claims 39-48 and 64 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on August 27, 2021 has been entered.  
Priority Documents 
Certified copies of the four Chinese priority documents have not been made of record in this file history as required by 37 CFR 1.55.  Applicant is required to submit certified copies of the following documents:  
PCT/CN2015/074269, filed March 16, 2015 
PCT/CN2015/074854, filed March 23, 2015 
PCT/CN2015/084480, filed July 20, 2015 
PCT/CN2016/074012, filed February 18, 2016 
Election/Restrictions 
The examiner has reconsidered the requirement for restriction mailed on August 28, 2018, and Groups II and III have been rejoined with Group I.  The remaining restriction groups are as follows: 
Group I. Claims 39-48 and 64-70, drawn to a pharmaceutical composition or a kit thereof, classified in A61K 31/506 and 31/519.  
Group IV. Claims 49-63, drawn to a method for the treatment or prophylaxis of hepatitis B virus infection, classified in A61P 31/20.  
Applicant’s election without traverse of Group I in the reply filed on November 27, 2018 is acknowledged.  Claims 49-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant’s election without traverse of the following species for initial examination is also acknowledged:  
the TLR7 agonist 
the HBV capsid assembly inhibitor 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
[(1S)-1-[(2S,4R,5R)-5-(5-amino-2-oxo-thiazolo‌[4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydro‌furan-2-yl]propyl] acetate
“Compound 1” in applicant’s specification at p. 13 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-ethoxycarbonyl-2-thiazol-2-yl-1,4-dihydro‌pyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo‌[1,5-a]pyrazin-2-y]-2,2-dimethyl-propanoic acid 
“Compound 2” in applicant’s specification at p. 14 


During the search of the prior art, certain references were identified that related to compounds other than applicant’s elected species.  In the interest of compact prosecution, those references have been applied against the claims as discussed below.  The prior art search, how-ever, has not been extended unnecessarily to cover all nonelected species, and the requirement for a species election is not withdrawn.  See MPEP 803.02(III).  
Withdrawn Rejections 
The rejection of claims 39-44 and 64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho, Webber, and Funk is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted August 27, 2021, at p. 19) to be persuasive.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the appli-cation indicating obviousness or nonobviousness.  
Claims 39-48 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2016/09168 A1) in view of Guo (US 2015/0252057 A1).  
Chen (cited in applicant’s IDS) discloses (see Example 4 at p. 43) the compound 1-[(2S,4R,5R)-5-(5-amino-2-oxo-thiazolo[4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydrofuran-2-yl]‌propyl] acetate and enantiomers thereof (p. 1), which would have suggested the (1S) enantiomer, i.e., the TLR7 agonist of applicant’s elected species.  Chen further discloses that this compound is useful for treating hepatitis B (HBV) infection (p. 3, l. 30).  
Guo (referred to herein as “Guo-2015,” cited in applicant’s IDS) discloses (see Example 19 at para. 0500) the HBV capsid assembly inhibitor 3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-ethoxycarbonyl-2-thiazol-2-yl-1,4-dihydropyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo[1,5-a]pyrazine-2-y]-2,2-dimethyl-propanoic acid and that this compound is useful for treating hepatitis B infection (para. 0002).  Guo-2015 also discloses pharmaceutical compositions that further comprise another antiviral agent, such as lamivudine (para. 0342), as well as sterile compositions (para. 0325), which meets the limitations of claims 43-44 and 47.  
Neither of these references specifically discloses the particular combination of applicant’s elected species, but they are nevertheless evidence that the TLR7 agonist (Chen) and the HBV capsid assembly inhibitor (Guo-2015) of the elected species were separately known in the prior art to be useful in treating hepatitis B infection.  Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them “flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06(I) (“COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”).  One would there-fore have viewed the specific composition of instant claim 64, i.e., applicant’s elected species, as being prima facie obvious.  
The nonfunctional printed matter referred to in claim 48 is not accorded patentable weight for the reasons discussed in MPEP 2111.05.  
Claims 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guo (WO 2014/037480 A1).  
Chen (cited above) discloses (see Example 4 at p. 43) the compound 1-[(2S,4R,5R)-5-(5-amino-2-oxo-thiazolo[4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydrofuran-2-yl]propyl] acetate and enantiomers thereof (p. 1), which would have suggested the (1S) enantiomer, i.e., the TLR7 agonist of applicant’s elected species.  Chen further discloses that this compound is useful for treating hepatitis B (HBV) infection (p. 3, l. 30).  
Guo (referred to herein as “Guo-2014,” cited in applicant’s IDS) discloses (see Example 5 at p. 96) the compound (S)-4-[(R)-6-(2-chloro-4-fluoro-phenyl)-5-methoxycarbonyl-2-thiazol-2-yl-3,6-dihydro-pyrimidin-4-ylmethyl]-morpholine-3-carboxylic acid, i.e., the last HBV capsid assembly inhibitor recited in claim 40, and that this compound is useful for treating hepatitis B infection (see the title of the reference).  Guo-2014 also discloses combination therapy with another antiviral drug, such as lamivudine (p. 87, ll. 10-13), as well as sterile compositions (p. 84, l. 23), which meets the limitations of claims 43-44 and 47.  
The combination of these two drugs within the meaning of the instant claims would have been prima facie obvious for substantially the same reasons discussed above.  See MPEP 2144.06(I).  
Claims 39-41, 43-45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Webber (US 2006/0160830 A1) in view of Guo-2015.  
Webber discloses (p. 8; see also the second compound in claim 7 at p. 87) the compound 5-amino-3-(3’-deoxy-β-D-ribofuranosyl)-3H-thiazolo[4,5-d]pyrimidin-2-one, i.e., the second TLR7 agonist recited in claim 40, and that this compound is useful in the treatment of infections caused by hepatitis B virus (para. 0107).  Webber further discloses pharmaceutical compositions with another antiviral drug, such as adefovir (para. 0172), as well as “sterile dosage forms” (para. 0185), which meets the limitations of claims 43-44 and 47.  
Guo-2015 (cited above) discloses (see Example 19 at para. 0500) the HBV capsid assembly inhibitor of applicant’s elected species, i.e., 3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-
The combination of these two drugs within the meaning of the instant claims would have been prima facie obvious for substantially the same reasons discussed above.  See MPEP 2144.06(I).  
Claims 39-41, 43-45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Webber in view of Guo-2014.  
Webber (cited above) discloses (p. 8; see also the second compound in claim 7 at p. 87) the compound 5-amino-3-(3’-deoxy-β-D-ribofuranosyl)-3H-thiazolo[4,5-d]pyrimidin-2-one, i.e., the second TLR7 agonist recited in claim 40, and that this compound is useful in the treatment of infections caused by hepatitis B virus (para. 0107).  Webber further discloses pharmaceutical compositions with another antiviral drug, such as adefovir (para. 0172), as well as “sterile dosage forms” (para. 0185), which meets the limitations of claims 43-44 and 47.  
Guo-2014 (cited above) discloses (see Example 5 at p. 96) the compound (S)-4-[(R)-6-(2-chloro-4-fluoro-phenyl)-5-methoxycarbonyl-2-thiazol-2-yl-3,6-dihydro-pyrimidin-4-ylmethyl]-morpholine-3-carboxylic acid, i.e., the last HBV capsid assembly inhibitor recited in claim 40, and that this compound is useful for treating hepatitis B infection (see the title of the reference).  Guo-2014 also discloses combination therapy with another antiviral drug, such as lamivudine (p. 87, ll. 10-13), as well as sterile compositions (p. 84, l. 23), which meets the limitations of claims 43-44 and 47.  
The combination of these two drugs within the meaning of the instant claims would have been prima facie obvious for substantially the same reasons discussed above.  See MPEP 2144.06(I).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 39-48 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,441,008 B2; 10,040,815 B2; 10,618,929 B2, as well as application no. 16/476,172, each in view of Guo-2014 or Guo-2015.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The cited patents, as well as the ‘172 application (see the Notice of Allowance mailed on September 15, 2021), each claims TLR7 agonists, which are useful for treating hepatitis B, within the meaning of the instant claims.  Although none of them specifically claims a combination composition with a HBV capsid assembly inhibitor, it nevertheless would have been prima facie obvious for substantially the same reasons discussed above, mutatis mutandis.  
Claims 39-48 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,233,978 B2; 9,266,904 B2; 9,447,086 B2; 9,758,530 B2; 10,081,627 B2; and 10,428,069 B2, each in view of Webber or Chen.   Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the cited patents claims a HBV capsid assembly inhibitor, or a method of using it for treating HBV, within the meaning of the instant claims.  When these claims are read in light of the disclosures of Webber or Chen, the subject matter of the instant claims would have been prima facie obvious in view of the guidance in MPEP 2144.06(I).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628